Case 20-18445-JKS            Doc 121       Filed 07/29/20 Entered 07/29/20 11:33:54                        Desc Main
                                          Document      Page 1 of 3



COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Proposed Counsel for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

                                                               Chapter 11
In re:
                                                               Case No. 20-18445 (JKS)
RTW RETAILWINDS, INC., et al.,
                                                               (Jointly Administered)
                                                1
                                     Debtors.
                                                               HEARING DATE AND TIME:
                                                               August 26, 2020, at 10:00 a.m. (EST)

    NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING
      DEBTORS’ KEY EMPLOYEE INCENTIVE PLAN AND KEY EMPLOYEE
           RETENTION PLAN, AND (II) GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE that on August 26, 2020, at 10:00 a.m. (EST), or as soon

thereafter as counsel may be heard, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), by and through their undersigned proposed counsel, shall move


         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.



60917/0001-20940720v1
Case 20-18445-JKS        Doc 121      Filed 07/29/20 Entered 07/29/20 11:33:54               Desc Main
                                     Document      Page 2 of 3



(the “Motion”) before the Honorable John K. Sherwood, United States Bankruptcy Judge, in

Courtroom 3D of the United States Bankruptcy Court for the District of New Jersey, 50 Walnut

Street, Third Floor, Newark, New Jersey 07102, seeking entry of an order pursuant to sections

105(a), 363(b), 503(b), 503(c) and 507(a)(2) of title 11 of the United States Code (the

“Bankruptcy Code”): (a) authorizing, but not directing, the Debtors to implement the proposed

key employee incentive plans (the “KEIP”) and key employee retention plan (the “KERP”), (b)

granting administrative expense priority status to the incentive and retention payments, and (c)

granting such other relief as the Court deems appropriate, all as more fully set forth in the

Motion.

         PLEASE TAKE FURTHER NOTICE that in support of the Motion, the Debtors shall

rely on the Declaration of Robert Shapiro in Support of Debtors’ Motion for Entry of an Order

Approving Debtors’ Key Employee Incentive Plan and Key Employee Retention Plan and the

Motion which sets forth the relevant factual bases upon which the relief requested should be

granted. A proposed Order granting the relief requested in the Motion is also submitted

herewith.

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

the Motion shall: (i) be in writing, (ii) state with particularity the basis of the objection, and

(iii) be filed with the Clerk of the United States Bankruptcy Court electronically by attorneys

who regularly practice before the Bankruptcy Court in accordance with the General Order

Regarding Electronic Means for Filing, Signing, and Verification of Documents dated March 27,

2002 (the “General Order”) and the Commentary Supplementing Administrative Procedures

dated as of March 2004 (the “Supplemental Commentary”) (the General Order, the

Supplemental Commentary and the User’s Manual for the Electronic Case Filing System can be




60917/0001-20940720v1
Case 20-18445-JKS       Doc 121     Filed 07/29/20 Entered 07/29/20 11:33:54          Desc Main
                                   Document      Page 3 of 3



found at www.njb.uscourts.gov, the official website for the Bankruptcy Court) and, by all other

parties-in-interest, on CD-ROM in Portable Document Format (PDF), and shall be served in

accordance with the General Order and the Supplemental Commentary, so as to be received no

later than seven (7) days before the hearing date set forth above.

         PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and

served, the Motion shall be decided on the papers in accordance with D.N.J. LBR 9013-3(d), and

the relief requested may be granted without further notice or hearing.


 Dated: July 29, 2020                             Respectfully submitted,

                                                  COLE SCHOTZ P.C.

                                                  By:      /s/ Michael D. Sirota
                                                        Michael D. Sirota, Esq.
                                                        Stuart Komrower, Esq.
                                                        Ryan T. Jareck, Esq.
                                                        Matteo W. Percontino, Esq.
                                                        Court Plaza North
                                                        25 Main Street
                                                        Hackensack, NJ 07601
                                                        Telephone: (201) 489-3000
                                                        Facsimile: (201) 489-1536
                                                        Email: msirota@coleschotz.com
                                                               skomrower@coleschotz.com
                                                               rjareck@coleschotz.com
                                                               mpercontino@coleschotz.com




60917/0001-20940720v1
